FILED
                             NOT FOR PUBLICATION                           MAR 14 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


SATNAM SINGH RANDHAWA,                           No. 12-73217

               Petitioner,                       Agency No. A072-171-361

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 10, 2014**

Before:        PREGERSON, LEAVY, and MURGUIA, Circuit Judges.

       Satnam Singh Randhawa, a native and citizen of India, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order denying his second motion to

reopen removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We

review for abuse of discretion the BIA’s denial of a motion to reopen. Bhasin v.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Gonzales, 423 F.3d 977, 983 (9th Cir. 2005). We grant the petition for review and

we remand.

      In denying Randhawa’s motion to reopen, the BIA characterized the

affidavits from Randhawa’s uncle, friend, and nephew as “unauthenticated” and

“unsupported by independent evidence,” and afforded the affidavits minimal

weight. The BIA must accept facts presented in affidavits supporting a motion to

reopen as true “unless inherently unbelievable,” see id. at 987, and the BIA did not

make such a finding. The BIA abused its discretion in its treatment of the

affidavits. See id. at 986 (“We have long held that credibility determinations on

motions to reopen are inappropriate.”). Accordingly, we grant the petition for

review and remand for further proceedings consistent with this disposition. See

INS v. Ventura, 537 U.S. 12, 16-18 (2002) (per curiam).

      PETITION FOR REVIEW GRANTED; REMANDED.




                                          2                                   12-73217